DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           Applicant's response and amendments, filed January 20, 2021 to the prior Office Action is acknowledged.  Applicant has cancelled claims 9-13 and 24, amended claims 1, 3, and 5-6, and withdrawn claims 6-7, 14-23, and 25-26.
Claims 1-5 and 8 are currently under examination and the subject matter of the present Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application, Japanese application JP2015-211051, filed on October 27, 2015, and PCT application PCT/JP2016/081860, filed on October 27, 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  While a certified copy of the foreign patent application JP2015-211051 is provided by the instant application, a certified English translation of said foreign patent application has not been provided.
Accordingly, the effective priority date of the instant application is granted as October 27, 2015.

Response to Arguments (112(b))
 The prior rejection of claim(s) 1-5 and 8 under 35 U.S.C. 112(b) as being indefinite for not clearly distinguishing mesenchymal cells having “high proliferative ability” from other mesenchymal cell types is withdrawn in light of Applicant’s amendment to claim 1, the independent claim, removing the indefinite 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the independent claim, recites a method of producing a population of mesenchymal stem cells by treating a mesenchymal stem cell population to physical stimulation, wherein the mesenchymal stem cells not killed by such treatment “have higher proliferative ability than the cell population before such treatment” and “are negative for CD106”.
The claim is considered indefinite because the scope of the claim to achieve the functional properties of “hav[ing] higher proliferative ability than the cell population before such treatment” and “are negative for CD106” cannot be determined. 

Either these are inherent property of (that naturally flows from) the method of treating a population of mesenchymal stem cells to physical treatment of claim 1, or they are not. 
The claim denotes that not all of the method steps of the independent claim are able to achieve the recited functional properties. 


The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks 

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitations of mesenchymal stem cells “hav[ing] higher proliferative ability than the cell population before such treatment” and being “CD106 negative” merely state functional characteristics without providing any indication about how the functional characteristics are provided. The functional characteristics do not follow from (are not inherent properties of) the recited method steps in the claim, so it is unclear whether the claim requires some other method steps or modifications to the recited method steps to produce the functional characteristics. 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The scope of the claim involving treating a mesenchymal stem cell population to physical stimulation is not limited to the method step(s) disclosed in the Specification and/or recited in claim 1, and therefore the scope of the subject matter covered by the claim is indefinite. 
The Specification teaches that treating a population of mesenchymal stem cells to physical stimulation results in cells having a high proliferative growth rate (para [0010]).  In particular, the Specification teaches that such cells can be achieved by freezing and thawing mesenchymal stem cells (para [0011], section [1]).  The Specification also teaches that the resulting population of mesenchymal stem cells has a high proliferative growth rate because the cells having a low proliferative growth rate are killed in the physical stimulation process (para [0027]).  The Specification states, in particular, that such cells can be obtained by freezing mesenchymal stem cells at temperatures of -30oC to -196oC in liquid nitrogen (para [0050]) from 12 hours to 20 years (para [0052]).  In Applicant’s working example of obtaining a population of physically-treated mesenchymal stem cells having a higher proliferative ability relative to the mesenchymal stem cells before such treatment, mesenchymal stem cells are frozen at -150oC for two days and then thawed at 37oC (para [0139]).  Applicant also states that this produced a culture of cells having a growth rate of .2 (1/day) relative to the untreated mesenchymal stem cells which had a growth rate of 0.06 (1/day) (para [0144] – Table 2).
The Specification also states that a main culture population of mesenchymal stem cells, having been subjected to a physical process of freezing and thawing, contains a fraction of cells that are CD106+ (para [0149]).  While the Specification states that a subsequent subculture from this main culture population was CD106-, the Specification is clear that approximately 1.4% of the cells post freezing-and-thawing were positive for CD106+, indicating that the freezing-and-thawing process alone was insufficient to achieve the recited functional property.
other method steps, or requires modification(s) to the recited method steps, in order to achieve the recited functional property, and therefore what is recited in claim 1 by itself does not appear sufficient to achieve the recited functional property.  The scope of what particular method steps or modifications are sufficient to achieve this property relative to the scope of what method steps or modifications are insufficient to achieve this property are unclear based on the example alone.
The Specification is also unclear regarding what particular additional method steps or modifications of claim 1 are necessary and sufficient to cause the recited function property of mesenchymal stem cells being negative for CD106 post physical stimulation.  The Specification indicates that a post freezing-and-thawing process did not yield CD106- cells, as evidenced by the existence of CD106+ cells directly after the freezing-and-thawing process.  Thus, the Specification fails to describe what steps are necessary to yield the recited functional property.

(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The lack of method steps or modifications to the recited method steps in claim 1 indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to 
The claim itself appears to teach that mere “physical stimulation” by itself is sufficient to achieve the recited property of mesenchymal stem cells having higher proliferative ability relative to the mesenchymal stem cells pre-treatment.  However, based on the Specification’s teachings and working example (see above) it appears like the method step(s) recited in claim 1 is insufficient itself to produce this functional property, and that particular method steps involving particular types of physical stimulation are required to achieve it.  Therefore, the claim language by itself is insufficient to achieve the recited functional property, and the scope of what additional method steps or modifications to the recited method steps are sufficient to achieve such a result is not clear based on the Specification.
The claim itself also appears to teach that mere “physical stimulation” by itself is sufficient to achieve the recited property of mesenchymal stem cells being CD106- but not CD106+.  However, based on the Specification’s teachings, it appears as if the method step(s) recited in claim 1 are insufficient itself to produce the recited functional property, and therefore additional method step(s) or modifications to the method steps are needed to yield it.

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Moon teaches a method for producing a cell population comprising mesenchymal stem cells, the method comprising: treating a cell population comprising mesenchymal stem cells having different proliferative ability by physical stimulation (abstract; p. 1761, col 2, Vitrification of hams).  Specifically, Moon teaching cryopreserving the mesenchymal stem cells and then thawing them (p. 1761, col 2, Vitrification of hams), and that the viability of the mesenchymal them cells is about 84.3% after such stimulation (abstract).  While Moon does not teach ipsis verbis that the mesenchymal stem cells have Vitrification of hams).  Also, while Moon does not teach ipsis verbis that the cells are underdoing physical stimulation per se, Moon does teach freezing and thawing a cell population, and that the freezing process is by cryopreservation (abstract; p. 1761, col 2, Vitrification of hams).  Finally, Moon also teaches that after physical stimulation, certain mesenchymal stem cells die while other live, and that these two types of mesenchymal stem cells are distinguished by trypan blue prior to culturing the live cells (abstract; p. 1761, col 2, Vitrification of hams).
Moon, however, does not teach what modifications need to be made to the cryopreservation process such that the frozen and thawed mesenchymal stem cells have higher proliferative ability relative to the pretreated cells.  In fact, it appears as if freezing and thawing alone is insufficient to achieve the recited functional property, as the two cell types appear to have similar proliferative ability (see Fig 3(a)-(b)) (N.B., For the purpose of analysis under 112(b)/(a), this interpretation assumes that Fig. 3 of Moon teaches cell populations with essentially the same proliferative potential, or Applicant’s interpretation per the Remarks filed on 01/20/2021, in which Applicant explicitly states that Moon teaches that “frozen-and-thawed HAMs exhibited morphological characteristics and growth patterns indistinguishable from the non-vitrified fresh HAMs as shown in Fig. 3”).
Moon further teaches that the mesenchymal stem cells that undergo the physical stimulation process are negative for CD106 (abstract; p. 1764, col 1, Expression of surface antigens by flow cytometry).  However, Moon does not explicitly teach that the process of freezing and thawing mesenchymal stem cells will lead to cells that are negative for CD106, or any method steps that can achieve a desired result of producing CD106- cells from a mixed population of cells (i.e., CD106+ and CD106-), which is what the instant claim suggests doing.
            
The specification fails to disclose what steps of the freezing and thawing process or what modifications to the freezing and thawing are sufficient to achieve the recited properties of mesenchymal stem cells having higher proliferative ability relative to pre- or untreated mesenchymal stem cells or mesenchymal stem cells that are CD106- (Claim 1), as opposed to freezing and thawing method steps that CANNOT achieve the recited functional properties.
            'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Dependent claims 2-5 and 8 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.

When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in most cases, a §112(b) rejection that is based on functional language having unclear (or no) claim boundaries should be accompanied by a rejection under §112(a) based on failure to provide a written description for the claim.


Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the independent claim, recites a method of producing a population of mesenchymal stem cells by treating a mesenchymal stem cell population to physical stimulation, wherein the mesenchymal stem cells not killed by such treatment “have higher proliferative ability than the cell population before such treatment” and “are negative for CD106”.
The claim is considered to lack adequate written description, however, because the scope of the claim to achieve the functional properties of “hav[ing] higher proliferative ability than the cell population before such treatment” and “are negative for CD106” cannot be determined. 

Either these are inherent property of (that naturally flows from) the method of treating a population of mesenchymal stem cells to physical treatment of claim 1, or they are not. 
The claim denotes that not all of the method steps of the independent claim are able to achieve the recited functional properties. 
To the extent these are not inherent properties (that naturally flows) from the method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the additional method steps or modification to the recited steps that are necessary and sufficient to cause the recited functional language. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)

In the instant case, the limitations of mesenchymal stem cells “hav[ing] higher proliferative ability than the cell population before such treatment” and being “CD106 negative” merely state functional characteristics without providing any indication about how the functional characteristics are provided. The functional characteristics do not follow from (are not inherent properties of) the recited 

Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
The scope of the claim involving treating a mesenchymal stem cell population to physical stimulation is not limited to the method step(s) disclosed in the Specification and/or recited in claim 1, and therefore the scope of the subject matter covered by the claim lacks adequate written description. 
The Specification teaches that treating a population of mesenchymal stem cells to physical stimulation results in cells having a high proliferative growth rate (para [0010]).  In particular, the Specification teaches that such cells can be achieved by freezing and thawing mesenchymal stem cells (para [0011], section [1]).  The Specification also teaches that the resulting population of mesenchymal stem cells has a high proliferative growth rate because the cells having a low proliferative growth rate are killed in the physical stimulation process (para [0027]).  The Specification states, in particular, that such cells can be obtained by freezing mesenchymal stem cells at temperatures of -30oC to -196oC in liquid nitrogen (para [0050]) from 12 hours to 20 years (para [0052]).  In Applicant’s working example of obtaining a population of physically-treated mesenchymal stem cells having a higher proliferative ability relative to the mesenchymal stem cells before such treatment, mesenchymal stem cells are frozen at -150oC for two days and then thawed at 37oC (para [0139]).  Applicant also states that this produced a culture of cells having a growth rate of .2 (1/day) relative to the untreated mesenchymal stem cells which had a growth rate of 0.06 (1/day) (para [0144] – Table 2).
The Specification also states that a main culture population of mesenchymal stem cells, having been subjected to a physical process of freezing and thawing, contains a fraction of cells that are 
The Specification is unclear, however, what particular additional method steps or what particular modifications to the recited method steps of claim 1 are necessary and sufficient to cause the recited functional property of mesenchymal stem cells having higher proliferative ability relative to a population of pre- or untreated mesenchymal stem cells, and thus the ordinary artisan must guess as to what additional steps or modification(s) are sufficient to fulfill the instant recitation.  While the Specification teaches a working example of how to produce a cell population having the recited functional property, based on this working example the claim appears to require other method steps, or requires modification(s) to the recited method steps, in order to achieve the recited functional property, and therefore what is recited in claim 1 by itself does not appear sufficient to achieve the recited functional property.  The scope of what particular method steps or modifications are sufficient to achieve this property relative to the scope of what method steps or modifications are insufficient to achieve this property are unclear based on the example alone.
The Specification is also unclear regarding what particular additional method steps or modifications of claim 1 are necessary and sufficient to cause the recited function property of mesenchymal stem cells being negative for CD106 post physical stimulation.  The Specification indicates that a post freezing-and-thawing process did not yield CD106- cells, as evidenced by the existence of CD106+ cells directly after the freezing-and-thawing process.  Thus, the Specification fails to describe what steps are necessary to yield the recited functional property.

(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The lack of method steps or modifications to the recited method steps in claim 1 indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 
The claim itself appears to teach that mere “physical stimulation” by itself is sufficient to achieve the recited property of mesenchymal stem cells having higher proliferative ability relative to the mesenchymal stem cells pre-treatment.  However, based on the Specification’s teachings and working example (see above) it appears like the method step(s) recited in claim 1 is insufficient itself to produce this functional property, and that particular method steps involving particular types of physical stimulation are required to achieve it.  Therefore, the claim language by itself is insufficient to achieve the recited functional property, and the scope of what additional method steps or modifications to the recited method steps are sufficient to achieve such a result is not clear based on the Specification.
The claim itself also appears to teach that mere “physical stimulation” by itself is sufficient to achieve the recited property of mesenchymal stem cells being CD106- but not CD106+.  However, based on the Specification’s teachings, it appears as if the method step(s) recited in claim 1 are insufficient itself to produce the recited functional property, and therefore additional method step(s) or modifications to the method steps are needed to yield it.

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Moon teaches a method for producing a cell population comprising mesenchymal stem cells, the method comprising: treating a cell population comprising mesenchymal stem cells having different Vitrification of hams).  Specifically, Moon teaching cryopreserving the mesenchymal stem cells and then thawing them (p. 1761, col 2, Vitrification of hams), and that the viability of the mesenchymal them cells is about 84.3% after such stimulation (abstract).  While Moon does not teach ipsis verbis that the mesenchymal stem cells have different proliferative ability, Moon does teach that not all the cells survive the cryopreservation process (abstract; p. 1761, col 2, Vitrification of hams).  Also, while Moon does not teach ipsis verbis that the cells are underdoing physical stimulation per se, Moon does teach freezing and thawing a cell population, and that the freezing process is by cryopreservation (abstract; p. 1761, col 2, Vitrification of hams).  Finally, Moon also teaches that after physical stimulation, certain mesenchymal stem cells die while other live, and that these two types of mesenchymal stem cells are distinguished by trypan blue prior to culturing the live cells (abstract; p. 1761, col 2, Vitrification of hams).
Moon, however, does not teach what modifications need to be made to the cryopreservation process such that the frozen and thawed mesenchymal stem cells have higher proliferative ability relative to the pretreated cells.  In fact, it appears as if freezing and thawing alone is insufficient to achieve the recited functional property, as the two cell types appear to have similar proliferative ability (see Fig 3(a)-(b)) (N.B., For the purpose of analysis under 112(b)/(a), this interpretation assumes that Fig. 3 of Moon teaches cell populations with essentially the same proliferative potential, or Applicant’s interpretation per the Remarks filed on 01/20/2021, in which Applicant explicitly states that Moon teaches that “frozen-and-thawed HAMs exhibited morphological characteristics and growth patterns indistinguishable from the non-vitrified fresh HAMs as shown in Fig. 3”).
Moon further teaches that the mesenchymal stem cells that undergo the physical stimulation process are negative for CD106 (abstract; p. 1764, col 1, Expression of surface antigens by flow cytometry).  However, Moon does not explicitly teach that the process of freezing and thawing mesenchymal stem cells will lead to cells that are negative for CD106, or any method steps that can 
            
The specification fails to disclose what steps of the freezing and thawing process or what modifications to the freezing and thawing are sufficient to achieve the recited properties of mesenchymal stem cells having higher proliferative ability relative to pre- or untreated mesenchymal stem cells or mesenchymal stem cells that are CD106- (Claim 1), as opposed to freezing and thawing method steps that CANNOT achieve the recited functional properties.
            'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(a) for lacking adequate written description because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Dependent claims 2-5 and 8 are included in the basis of the rejection because they do not clarify the nature of the corresponding structure that is necessary and sufficient to cause the recited functional language.
            Appropriate correction is required.

Response to Arguments (112(a))
Applicant argues that “claim 1 only defines the CD106-negative properties of the mesenchymal stem cells that were not killed by the treatment, and it does not state whether the mesenchymal stem cell population prior to the treatment is CD 106 negative or positive”, and therefore the rejection is 
Applicant’s argument has been fully considered, but it is not persuasive.
The broadest reasonable interpretation of the claim involves physical stimulation in which CD106+ cells are killed whereas CD106- cells are not.  As such, the claim lacks adequate written description for not describing how the process of physical stimulation kills CD106+ cells but not CD106- cells.  Furthermore, the Specification teaches that post frozen-and-thawed cells have a CD106+ rate of 1.4% (para [0149] – “main culture 1”), indicating the Applicant has not adequately disclosed a method whereby post frozen-and-thawed cell cultures are CD106-, thereby buttressing a lack of adequate written description for obtaining a population of cells that are CD106- owing to physical stimulation alone.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al., ("Successful vitrification of human amnion-derived mesenchymal stem cells", Human Reproduction Vol 23(8), 2008).
Regarding claims 1 and 8, Moon teaches a method for producing a cell population comprising mesenchymal stem cells, the method comprising: treating a cell population comprising mesenchymal stem cells having different proliferative ability by physical stimulation (abstract; p. 1761, col 2, Vitrification of hams).  Specifically, Moon teaching cryopreserving the mesenchymal stem cells and then thawing them (p. 1761, col 2, Vitrification of hams), and that the viability of the mesenchymal them cells is about 84.3% after such stimulation (abstract).  While Moon does not teach ipsis verbis that the mesenchymal stem cells have different proliferative ability, Moon does teach that not all the cells survive the cryopreservation process (abstract; p. 1761, col 2, Vitrification of hams).  Applicant’s Specification teaches that cells having relatively high proliferative ability survive a physical stimulation process whereas cells having a relatively low proliferative ability do not (Specification, para [0021], [0027]).  Therefore, by teaching that some cells will not survive the cryopreservation process whereas other will, Moon teaches a method of subjecting mesenchymal stem cells having different proliferative abilitites to physical stimulation.  Also, while Moon does not teach ipsis verbis that the cells are underdoing physical stimulation per se, Moon does teach freezing and thawing a cell population, and that the freezing process is by cryopreservation (abstract; p. 1761, col 2, Vitrification of hams).  Since Applicant teaches that one such process of physical stimulation is freezing and thawing by cryopreservation (Specification para [0043], [0045]), Moon reasonably anticipates the claimed limitation of subjecting cells to physical stimulation.
Moon also teaches that after physical stimulation, certain mesenchymal stem cells die while other live, and that these two types of mesenchymal stem cells are distinguished by trypan blue prior to culturing the live cells (abstract; p. 1761, col 2, Vitrification of hams).  While Moon does not teach ipsis verbis that cells having a relatively high proliferative ability are selected after physical stimulation, Moon does teach distinguishing living cells from dead cells after physical stimulation and culturing the live cells (see id.).  Applicant’s Specification teaches that cells having a relatively high proliferative ability are distinguished from cells having a relatively low proliferative ability by virtue of the latter group being killed off after physical stimulation (Specification, para [0009], [0021], [0027]).  Applicant’s working example also teaches distinguishing live cells from dead ones using trypan blue (Specification, para [0139]).  Because Applicant’s Specification teaches that cells having a highly proliferative ability are the cells that survive physical stimulation, whereby the living cells are distinguishable by trypan blue staining, Moon reasonably anticipates the claimed limitation of selecting cells having a relatively high proliferative ability when it teaches distinguishing live cells from dead cells using trypan blue after cryopreservation and then culturing the live cells, as the process mirrors that taught by the Applicant for selecting highly proliferative cells.
Also, while Moon does not teach ipsis verbis that the mesenchymal stem cells that were not killed have a higher proliferative ability relative to the pretreated cell population,  Moon reasonably teaches all the active method steps as required by claim 1 to produce such a population, and therefore Moon reasonably anticipates a population of treated cells having this feature.  And while Fig. 3, appears to show pre- and post-treated mesenchymal stem cells with similar proliferative abilities, it should be noted that the post-treated mesenchymal stem cells do appear to have greater proliferative abilities given the greater total number of cells after 90 days of culture (Fig. 3A) and greater doubling numbers after the 11th passage (Fig 3B), thus fulfilling the broadest reasonable interpretation of the relevant functional limitation, since the claimed limitation does not specify when the post-treated stem cell population can exhibit greater proliferative potential.  Moon also notes that the cumulative cell number was higher for thawed mesenchymal stem cells vs. untreated mesenchymal stem cells, at 1.3x1015 vs. 4.6x1014, which also evidences satisfaction of the relevant limitation (p. 1764, col 1, para 1). 
Expression of surface antigens by flow cytometry).  While Moon does not teach ipsis verbis a method of selecting mesenchymal stem cells not expressing CD106 over mesenchymal stem cells expressing CD106 using physical stimulation, which is what the claimed limitation suggests, Applicant’s own Specification appears to teach that the cells underdoing physical stimulation are already negative for CD106 prior to physical stimulation (Specification, para [0060] [0091]-[0094]), and there is no indication in the working examples of an active method step used to select cells not expressing CD106 over cells that expressing CD106.  Therefore, the broadest reasonable interpretation of selecting cells “having relatively high proliferative ability [that] are negative for CD106” includes selecting such cells before physical stimulation takes place, and as such Moon reasonably anticipates the relevant claimed limitation when it teaches subjecting CD106-negative mesenchymal stem cells to physical stimulation and then distinguishing living cells from dead ones using trypan blue (p. 1761, col 2, Vitrification of hams).
Finally, Moon teaches a method of cryopreserving mesenchymal stem cells, thawing them, and then culturing the living cells (abstract; p. 1761, col 2, Vitrification of hams).  Moon does not teach ipsis verbis that “the expression level of a metallothionein family gene is increased in comparison to the expression level thereof in the cell population before the treatment by the physical stimulation” or that the “metallothionein family gene is at least one selected from the group consisting of MT1E, MT1F, MT1G, MT1H, MT1X, and MT2A”.  However, Applicant’s Specification appears to teach that metallothionein expression, including expression of the aforementioned metallothionein family genes, increases in cells following cryopreservation and cell culture (Specification, para [0171]-[0174]; p. 59, Table 4), and there is no indication of any additional active method step that produces a result of increased metallothionein expression besides mere cryopreservation and cell culture (Specification, para [0171]-[0174]).  In other words, increased metallothionein expression seems to be an inherent property 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. 
Regarding claim 2, Moon teaches that the treating process comprises freezing and thawing of the mesenchymal stem cell population (abstract; p. 1761, col 2, Vitrification of hams).
Regarding claims 3 and 4, Moon teaches a method comprising suspending the cell population in a cryopreservation solution, then freezing the obtained suspension, then maintaining the frozen state, Vitrification of hams).  Moon also teaches maintaining the frozen state for two weeks (p. 1761, col 2, Vitrification of hams).
Regarding claim 5, Moon teaches further culturing and/or subculturing the cell population comprising the selected mesenchymal stem cell (p. 1761, col 2, Vitrification of hams).

Response to Arguments (102)
Applicant argues that Moon is flawed because Moon does not teach the functional property of physically-treated cells having higher proliferative ability relative to pretreated cells (Remarks, see, in general, p. 7-8).  Applicant evidences this conclusion by pointing to the abstract of Moon, which states that frozen-and-thawed mesenchymal stem cells display morphological characteristics and growth patterns indistinguishable from pretreated cells (Remarks, p. 8, para 2); Applicant also evidences p. 1763, right column and Fig. 3 to reach this conclusion.
Applicant’s argument has been fully considered, but it is not persuasive.
To address Applicant’s arguments that Moon teaches that the growth patterns of frozen-and-thawed mesenchymal stem cells are indistinguishable, Moon actually teaches that the “morphological characteristics” were indistinguishable, not the growth patterns (abstract).  To the extent that the growth patterns of the two cell populations were similar, Moon actually does demonstrate that frozen-and-thawed mesenchymal stem cells have higher proliferative ability at certain stages after physical treatment (Fig. 3(a)-(b), p. 1764, col 1, para 1).  It is noted that the broadest reasonable interpretation of the “higher proliferative ability” limitation of claim 1 encapsulates any time period after physical treatment in which treated cells have a higher proliferative ability relative to untreated or pretreated cells, and Moon clearly does teach that the frozen-and-thawed cells appear to have higher proliferative abilities relative to pre-treated cells at certain days/passages after physical treatment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.J.R./Examiner, Art Unit 1633              

/KEVIN K HILL/Primary Examiner, Art Unit 1633